Per Curiam. In this original action, Respondent Frank Gilbert has filed a response to Petitioners’ motion to expedite and has moved the Court for judgment as a matter of law as to the factual allegations contained in the original petition. Mr. Gilbert moves in the alternative for appointment of a special master pursuant to Ark. Sup. Ct. R. Rule 6-5 (b), and he asks the Court to compel the Petitioners to respond to his requests for discovery.  Petitioners filed a motion to expedite on October 1, 1996. We granted the motion on October 7, 1996, relying on Petitioners’ statement that their challenge to the sufficiency of Proposed Amendment 9 would concern only legal issues. Petitioners clearly stated in their motion that they did not intend to offer proof on the factual allegations contained in their original petition; thus, we will be concerned only with the legal issues pertaining to the popular name and ballot tide. It is unnecessary to appoint a special master or to order discovery in this case, and we deny the motions.